Case: 2:19-cv-03971-MHW-KAJ Doc #: 13 Filed: 05/18/20 Page: 1 of 1 PAGEID #: 1382




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Michain R. Gust,

       Plaintiff,                                Case No. 2:19-cv-3971

       v.                                        Judge Michael H. Watson

Commissioner of Social Security,                 Magistrate Judge Jolson

       Defendant.

                                         ORDER

       On April 27, 2020, United States Magistrate Judge Jolson issued a Report and

Recommendation (“R&R”) recommending that the Court overrule Plaintiff’s statement of

specific errors and affirm the decision of the Commissioner of Social Security. ECF No.

12.

       The R&R notified the parties of their right to file objections to the R&R pursuant

to 28 U.S.C. § 636(b)(1). Id. The R&R further advised the parties that the failure to

object to the R&R within fourteen days would result in a waiver of the right to de novo

review by the District Judge and waiver of the right to appeal the decision of the District

Court adopting the R&R. Id. The deadline for filing such objections has passed, and no

objections were filed.

       Having received no objections, the R&R is ADOPTED. The Commissioner’s

decision is AFFIRMED. The Clerk shall enter judgment for Defendant and terminate

this case.

       IT IS SO ORDERED.
                                          ___/s/ Michael H. Watson___________
                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
